Name: Council Regulation (EC) No 5/2001 of 19 December 2000 amending Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: marketing;  animal product
 Date Published: nan

 Avis juridique important|32001R0005Council Regulation (EC) No 5/2001 of 19 December 2000 amending Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 002 , 05/01/2001 P. 0001 - 0003Council Regulation (EC) No 5/2001of 19 December 2000amending Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), and in particular Article 2(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) Regulation (EEC) No 1907/90(2) lays down certain marketing standards for eggs.(2) The method by which hens are farmed has become one of the major factors for consumers when purchasing eggs. The Commission has undertaken to propose an amendment of the marketing standards and to make it compulsory to indicate the farming method on eggs and packs so that consumers are not liable to be misled. To that end, clear and unambiguous compulsory labelling is the only way of ensuring that the consumer is able to make an informed choice between the various classes of egg on the basis of the farming method. Appropriate compulsory labelling is in line with the wishes expressed by consumers and consumer organisations.(3) To supplement consumer information, labelling may also indicate how the hens are fed.(4) It is necessary for compulsory labelling to apply to all eggs sold in the European Union and purchased by consumers outside the place of production, whether they are produced in the European Community or come from third countries. However, in the case of eggs produced in third countries, indication of the farming method may be replaced by the indication "farming method not specified" and by an indication of origin if third country procedures do not offer sufficient guarantees as to equivalence with the technical rules and standards applicable to Community procedures; this will guarantee that such eggs can be distinguished from those labelled by indicating the production method and will make subsequent labelling with misleading indications unfeasible.(5) Second quality or preserved eggs, Class B, account for only a minor part of the European Community market. Most of the trade is geared to supplying consumers with top-quality, Class A, eggs. The classification of eggs should, therefore, be simplified and the current Classes B and C (eggs intended for industry) should be amalgamated in a new Class B and the sale of such eggs should be exclusively for processing purposes.(6) No later than six months before the introduction of the compulsory indication of the farming method on eggs and packs, the Commission should submit a report, accompanied by suitable proposals taking account of the report's conclusions, on developments in the area of food hygiene rules, particularly as regards washed eggs, and on the outcome of World Trade Organisation negotiations,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1907/90 is hereby amended as follows:1. in Article 6(1):(a) the third indent shall be deleted;(b) the second indent shall be replaced by the following:"- class B or 'second quality or downgraded eggs intended for food industry undertakings approved in accordance with Directive 89/437/EEC and the non-food industry'.";2. Article 7 shall be replaced by the following:"Article 71. (a) A code designating the producer's distinguishing number and permitting the farming method to be identified shall be stamped on class A eggs.(b) The Commission shall evaluate the labelling methods in force in exporting third countries. If it finds that the procedures applied offer sufficient guarantees as to equivalence with the technical rules and Community standards applicable, eggs imported from the countries concerned may be given a distinguishing code as mentioned in (a). If that is not the case, however, imported eggs shall be given a distinguishing code enabling the unspecified nature of the farming method and the country of origin to be identified.(c) The Commission shall, where necessary, negotiate with those countries to arrive at appropriate ways of offering guarantees of compliance with labelling standards equivalent to Community procedures.(d) Use of these indications shall be governed by conditions to be determined in accordance with the procedure laid down in Article 20.2. One or more of the following distinguishing marks may be stamped on class A eggs:(a) the date of minimum durability ('best before' date);(b) one or more further dates aimed at providing the consumer with additional information;(c) the quality grading;(d) the weight grading;(e) the packing centre number;(f) the name or business name of the packing centre;(g) the trade name or trade mark;(h) an indication of the origin of the eggs.The indications provided for in (f) and (g) shall be used only in accordance with the relevant conditions laid down in the second clause of the sentence which constitutes Article 10(1)(a).The indications provided for in (b) and (h) shall be used only in accordance with the relevant conditions laid down in Article 10(3).Class A eggs may bear particulars of how laying hens are fed. These particulars shall be used only in accordance with the relevant conditions laid down in Article 10(3).";3. Article 8 shall be replaced by the following:"Article 81. Class B eggs, except for cracked eggs, shall bear a distinguishing mark showing their quality grading. They may also bear one or more of the indications listed in Article 7.2. Class A eggs which no longer have the characteristics fixed for that grade shall be downgraded to class B.In such a case, they shall bear a distinguishing mark in accordance with paragraph 1. Any marks which may have been used in accordance either with Article 7 or with paragraph 1 of this Article may be retained, except for those concerning weight grading, which shall be altered if appropriate.3. However, by way of derogation from paragraph 2, class A eggs which no longer have the characteristics fixed for that class may be delivered directly to food industry undertakings approved in accordance with Directive 89/437/EEC or the non-food industry, without the markings referred to in paragraph 2, provided that their packs are always clearly marked to show this destination.";4. Article 10 is hereby amended as follows:(a) in paragraph 1, points (e) and (f) shall be replaced by the following:"(e) the date of minimum durability ('best before' date) followed by appropriate storage recommendations for class A eggs, and the packing date for class B eggs;(f) particulars as to refrigeration or to the method of preservation, in uncoded form, in respect of class B eggs;(g) the farming method for class A eggs. These particulars shall be used pursuant to rules to be determined in accordance with the procedure laid down in Article 20.";(b) the following point shall be added to paragraph 2:"(f) an indication of how laying hens are fed.";(c) paragraph 3 shall be replaced by the following:"3. Further dates and indications concerning the farming method, the origin of the eggs and how laying hens are fed may be used only pursuant to rules to be determined in accordance with the procedure laid down in Article 20. These rules shall cover in particular the criteria concerning the farming method, the origin of the eggs and how laying hens are fed.However, if use of the indications relating to the origin of the eggs and the farming method should prove to be harmful to the fluidity of the Community market, or if serious difficulties arise regarding control of the use of such indications and its effectiveness, the Commission, acting under the same procedure, may suspend use of the said indications.Notwithstanding the above, where large packs contain small packs or eggs marked with any reference to the origin of the eggs, these particulars shall also be shown on the large packs.";5. in Article 15(b), the following sub-point shall be added:"(gg) the farming method for the class A eggs referred to in Article 10(1)(g), or the following indication: 'farming method not specified.'";6. the following paragraph shall be added to Article 20:"4. In accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75, the Commission shall adopt:(a) the measures required to facilitate transition to the arrangements set up by the second indent of Article 6(1), by Articles 7 and 8, by Article 10(1), (e), (f) and (g), Article 10(2)(f), Article 10(3) and by Article 15(b), (gg);(b) measures which are both necessary and duly justified to resolve, in an emergency, practical, specific and unforeseeable problems.";7. the following shall be inserted as Article 22a:"Article 22aThe Commission shall submit to the Council by no later than 30 June 2003 a report on developments with regard to egg consumption, the wishes of consumers and of consumer organisations and the issue of egg marking and egg monitoring, together with suitable proposals."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 January 2004.However, the last subparagraph of the new Article 7(2) provided for in Article 1, point 2, Article 1, point 4(b) and (c) and Article 1, points 6 and 7, shall apply from 1 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2000.For the CouncilThe PresidentJ. Glavany(1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 1516/96 (OJ L 189, 30.7.1996, p. 99).(2) OJ L 173, 6.7.1990, p. 5. Regulation as last amended by Regulation (EC) No 818/96 (OJ L 111, 4.5.1996, p. 1).